AMENDMENT NO. 1 TO CONSENT TO SUPPLEMENTAL LOAN
UNDER LOAN AND SECURITY AGREEMENT






As of March 23, 2007


JACO ELECTRONICS, INC.
145 Oser Avenue
Hauppauge, New York 11778




Ladies and Gentlemen:


The CIT Group/Business Credit, Inc. (“CIT”), in its capacity as agent pursuant
to the Credit Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Credit
Agreement as lenders (each a “Lender” and collectively, “Lenders”) have entered
into certain financing arrangements pursuant to which Agent and Lenders may make
loans and advances and provide other financial accommodations to Jaco
Electronics, Inc., a New York corporation, and Interface Electronics Corp., a
Massachusetts corporation (collectively, the “Borrowers”) as set forth in the
Credit Agreement, dated as of December 22, 2006, by and among the Borrowers,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”),
and other agreements, documents and instruments referred to therein or at any
time executed and/or delivered in connection therewith or related thereto (all
of the foregoing, together with the Credit Agreement, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Loan Documents”).
 
Agent and Borrowers executed a Consent to Supplemental Loan Under Loan and
Security Agreement dated March 23, 2007 (the “Consent”), pursuant to which Agent
and Lenders agreed to extend to Borrowers a Supplemental Loan (as defined in the
Consent) in the amount of $1,000,000.
 
The Borrowers have requested that the Agent and Required Lenders agree to
various amendments to the Consent, and Agent and Required Lenders are agreeable
to all of the foregoing, on and subject to the terms and conditions set forth in
this Amendment.
 
In consideration of the premises and the mutual covenants contained herein and
in the Credit Agreement and the Consent, the parties hereto agree as follows:
 
1.  Defined Terms
 
(a)           Capitalized terms used and not otherwise defined herein shall have
their respective meanings as defined in the Credit Agreement and the Consent.
 



--------------------------------------------------------------------------------


 
2.  Amendments to Consent
 
(a)           Section 2.1 of the Consent is hereby amended and restated in its
entirety as follows:
 
2.1           Consent to Supplemental Loan.  Agent hereby consents to extend to
Borrowers a Supplemental Loan under the Loan Agreement (but in no event shall
the Revolving Loans plus the Supplemental Loan exceed the Revolving Commitment)
in an amount equal to $3,000,000 beginning on the date hereof and continuing
through and including May 17, 2007 (the “Supplemental Loan Repayment Date”).  If
the Supplemental Loan is not repaid in full by the Supplemental Loan Repayment
Date, Borrowers acknowledges that such condition shall constitute an Event of
Default under the Loan Agreement.
 
(b)           Section 2.3 of the Consent is hereby amended and restated in its
entirety as follows:
 
2.3           Repayment of Supplemental Loan.  Notwithstanding anything to the
contrary contained herein or in the Loan Agreement, Borrowers may only repay the
Supplemental Loan if, on the day such repayment is to be made, Borrowers shall
have Availability of $7,000,000 prior to making such Supplemental Loan
Repayment.
 
(c)           Section 4(c) of the Consent is hereby deleted in its entirety.
 
3.  Representations, Warranties and Covenants
 
.  Each of the Borrowers represents, warrants and covenants with and to Agent
and Lenders as follows, which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Loan Documents, being a condition of the
effectiveness of this Amendment and a continuing condition of the making or
providing of any Loans or other financial accommodations by Agent and Lenders to
the Borrowers:
 
(a)  This Amendment has been duly authorized, executed and delivered by all
necessary action of each of the Borrowers and is in full force and effect, and
the agreements and obligations of each of the Borrowers contained herein
constitute legal, valid and binding obligations of each of the Borrowers,
enforceable against each of the Borrowers in accordance with their terms; and
 
(b)  All of the representations and warranties set forth in the Credit
Agreement, as amended hereby, and in the other Loan Documents, are true and
correct in all material respects after giving effect to the provisions of this
Amendment, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.
 
4.  Conditions Precedent
 

--------------------------------------------------------------------------------


.  This Amendment shall not become effective unless all of the following
conditions precedent have been satisfied in full, as determined by Agent:
 
(a)  Agent shall have received an original of this Amendment (or an executed
copy hereof by facsimile or by email), duly authorized, executed and delivered
by each of the Borrowers; and
 
(b)  Agent shall have received all related agreements, documents and instruments
as may be requested by Agent.
 
5.  No Other Changes
 
.  Except as specifically modified pursuant hereto, no other changes or
modifications to the Consent are intended or implied and in all other respects,
the Consent and other Loan Documents are hereby ratified, restated and confirmed
by all parties hereto as of the date hereof.  To the extent of any conflicts
between the terms of this Amendment and the Consent, the terms of this Amendment
shall control.
 
6.  Successors and Assigns
 
.  This Amendment shall be binding upon and inure to the benefit of each of the
parties hereto and its respective successors and assigns.
 
7.  Counterparts
 
. This Amendment may be executed in any number of counterparts, but all of such
counterparts shall together constitute but one and the same agreement.
 
8.  Required Lender Authorization
 
.  Agent is executing this Amendment at the request and on behalf of Required
Lenders in accordance with Section 9.03 of the Credit Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------


 
 
 
Very truly yours,


THE CIT GROUP/BUSINESS CREDIT, INC., as Agent


By: /s/ George Louis
Mckinley                                                                


Name:  George Louis
McKinley                                                      


Title: Vice
President                                                                




 
Read and Agreed to:



 
JACO ELECTRONICS, INC.



By: /s/ Jeffrey D.
Gash                                                                


Name:  Jeffrey D. Gash                                                      


Title: CFO                                                                




 
INTERFACE ELECTRONICS CORP.



By: /s/ Jeffrey D.
Gash                                                                


Name:  Jeffrey D. Gash                                                      


Title: EVP                                                                




Read and Agreed to:


 
BANK OF AMERICA, N.A., as a Lender



By: /s/ Robert Mahoney                                                


Name: Robert
Mahoney                                                               


Title:                                                                



